                                                                   Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27                  Desc
                                                                                        Request for Judicial Notice Page 1 of 14


                                                                     1   Michael B. Reynolds (SBN 174534)
                                                                         mreynolds@swlaw.com
                                                                     2   Andrew B. Still (SBN 312444)
                                                                         astill@swlaw.com
                                                                     3   SNELL & WILMER L.L.P.
                                                                         600 Anton Blvd, Suite 1400
                                                                     4   Costa Mesa, California 92626-7689
                                                                         Telephone: 714.427.7000
                                                                     5   Facsimile:     714.427.7799
                                                                     6   Attorneys for Defendant Blue Shield of California
                                                                         Promise Health Plan f/k/a Care 1st Health Plan
                                                                     7                             UNITED STATES BANKRUPTCY COURT
                                                                                     CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                     8
                                                                         In re:                                            Lead Case No. 2:18-bk-20151-ER
                                                                     9
                                                                         VERITY HEALTH SYSTEM OF                             Jointly Administered With:
                                                                    10   CALIFORNIA, INC., et al.,                           Case No.: 2:18-bk-20162-ER
                                                                                                                             Case No.: 2:18-bk-20163-ER
                                                                    11              Debtors and Debtors In Possession.       Case No.: 2:18-bk-20164-ER
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                                                             Case No.: 2:18-bk-20165-ER
                                  600 ANTON BLVD, SUITE 1400




                                                                    12                                                       Case No.: 2:18-bk-20167-ER
                                                                         Affects:                                            Case No.: 2:18-bk-20168-ER
                      LAW OFFICES




                                                                    13                                                       Case No.: 2:18-bk-20169-ER
             L.L.P.




                                                                            All Debtors                                      Case No.: 2:18-bk-20171-ER
                                                                    14                                                       Case No.: 2:18-bk-20172-ER
                                                                           Verity Health System of California, Inc.          Case No.: 2:18-bk-20173-ER
                                                                    15     O’Connor Hospital                                 Case No.: 2:18-bk-20175-ER
                                                                           Saint Louise Regional Hospital                    Case No.: 2:18-bk-20176-ER
                                                                    16     St. Francis Medical Center                        Case No.: 2:18-bk-20178-ER
                                                                           St. Vincent Medical Center                        Case No.: 2:18-bk-20179-ER
                                                                    17     Seton Medical Center                              Case No.: 2:18-bk-20180-ER
                                                                           O'Connor Hospital Foundation                      Case No.: 2:18-bk-20181-ER
                                                                    18     Saint Louise Regional Hospital Foundation
                                                                           St. Francis Medical Center of Lynwood             Chapter 11 Cases
                                                                    19     Foundation
                                                                           St. Vincent Foundation                            Adv. No. 2:20-ap-01559-ER
                                                                    20     St. Vincent Dialysis Center, Inc.
                                                                           Seton Medical Center Foundation                   Request for Judicial Notice in Support of
                                                                    21     Verity Business Services                          Blue Shield of California Promise Health
                                                                           Verity Medical Foundation                         Plan’s Motion to:
                                                                    22     Verity Holdings, LLC                              (1) Dismiss Claims for Turnover,
                                                                           De Paul Ventures, LLC                             Violation of the Automatic Stay and
                                                                    23     De Paul Ventures - San Jose Dialysis, LLC         Unjust Enrichment; and
                                                                    24              Debtors and Debtors In Possession.       (2) Compel Arbitration and Stay
                                                                                                                             Adversary Proceeding
                                                                    25                                                       Hearing Information:
                                                                                                                             Date:       November 24, 2020
                                                                    26                                                       Time:       11:00 a.m.
                                                                                                                             Courtroom: 1568
                                                                    27                                                       Address:    255 East Temple Street
                                                                                                                                         Los Angeles, CA 90012
                                                                    28

                                                                                                                       -1-               REQUEST FOR JUDICIAL NOTICE
                                                                   Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27                     Desc
                                                                                        Request for Judicial Notice Page 2 of 14


                                                                     1   ST. VINCENT MEDICAL CENTER, a
                                                                         California nonprofit public benefit corporation,
                                                                     2   SETON MEDICAL CENTER, a California
                                                                     3   nonprofit public benefit corporation,
                                                                         O’CONNOR HOSPITAL, a California
                                                                     4   nonprofit public benefit corporation, and
                                                                         SAINT LOUISE REGIONAL HOSPITAL, a
                                                                     5   California nonprofit public benefit corporation,
                                                                     6                      Plaintiffs,
                                                                     7            v.
                                                                     8
                                                                         BLUE SHIELD OF CALIFORNIA PROMISE
                                                                     9   HEALTH PLAN f/k/a CARE 1ST HEALTH
                                                                         PLAN, a California corporation,
                                                                    10
                                                                                            Defendant.
                                                                    11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                    12
                      LAW OFFICES




                                                                    13            Pursuant to Federal Rule of Evidence 201, defendant Blue Shield of California Promise
             L.L.P.




                                                                    14   Health Plan f/k/a Care 1st Health Plan (“BSC Promise” or “Care 1st”), respectfully requests this

                                                                    15   Court take judicial notice of the following documents in connection with its concurrently-filed

                                                                    16   Motion to (1) Dismiss Claims for Turnover, Violation of the Automatic Stay and Unjust

                                                                    17   Enrichment, and (2) Compel Arbitration and Stay Adversary Proceeding, in the above-captioned

                                                                    18   adversary proceeding:

                                                                    19            1.        Demand for Arbitration dated May 20, 2016, made by debtor St. Francis Medical

                                                                    20   Center against Care 1st, attached hereto as Exhibit 1.

                                                                    21
                                                                         Dated: October 30, 2020                             Respectfully submitted,
                                                                    22
                                                                                                                             SNELL & WILMER L.L.P.
                                                                    23

                                                                    24                                                       By: /s/ Michael B. Reynolds
                                                                                                                                Michael B. Reynolds
                                                                    25                                                          Andrew B. Still
                                                                                                                                Attorneys for Defendant Blue Shield of
                                                                    26                                                          California Promise Health Plan f/k/a Care
                                                                                                                                1st Health Plan
                                                                    27
                                                                         4824-8597-0640.1
                                                                    28

                                                                                                                          -2-               REQUEST FOR JUDICIAL NOTICE
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 3 of 14




               Exhibit 1



                                     -3-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 4 of 14




                                     -4-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 5 of 14




                                     -5-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 6 of 14




                                     -6-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 7 of 14




                                     -7-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 8 of 14




                                     -8-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                     Request for Judicial Notice Page 9 of 14




                                     -9-
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                    Request for Judicial Notice Page 10 of 14




                                    - 10 -
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                    Request for Judicial Notice Page 11 of 14




                                    - 11 -
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                    Request for Judicial Notice Page 12 of 14




                                    - 12 -
Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27   Desc
                    Request for Judicial Notice Page 13 of 14




                                    - 13 -
        Case 2:20-ap-01559-ER Doc 12-1 Filed 10/30/20 Entered 10/30/20 14:06:27                                                          Desc
                            Request for Judicial Notice Page 14 of 14



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
600 Anton Boulevard, Suite 1400, Costa Mesa, CA 92626-7689.

A true and correct copy of the foregoing document entitled (specify): Request for Judicial Notice in Support of Blue
Shield of California Promise Health Plan’s Motion to: (1) Dismiss Claims for Turnover, Violation of the Automatic
Stay and Unjust Enrichment; and (2) Compel Arbitration and Stay Adversary Proceeding; Memorandum of Points
and Authorities

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
October 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

    x Steven J Kahn skahn@pszyjw.com
    x Michael B Reynolds mreynolds@swlaw.com, kcollins@swlaw.com
    x United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 30, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Via Federal Express:

The Honorable Ernest M. Robles
United States Bankruptcy Court
255 E. Temple Street, Suite 1560/Crtrm 1568
Los Angeles, California 90012

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 30, 2020                         Kelley Nestuk                                         /s/ Kelley Nestuk
 Date                           Printed Name                                                    Signature


            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
